Slip Op. 11-62

                UNITED STATES COURT OF INTERNATIONAL TRADE

 SEAH STEEL CORPORATION,

                 Plaintiff,
                                                Before: Gregory W. Carman, Judge
          v.
                                                Court No. 09-00248
 UNITED STATES,

                 Defendant,

          and

 BRISTOL METALS,

                 Defendant-Intervenor.


                                      JUDGMENT

Upon consideration of Department of Commerce’s Second Results of Redetermination
Pursuant to Remand (ECF No. 90), upon comments in which all parties concur with
affirmance of that remand determination (ECF Nos. 93, 97, and 98), upon all other
pertinent papers, and pursuant to USCIT R. 54, it is hereby

      ORDERED that judgment is entered sustaining the Second Results of
Redetermination Pursuant to Remand; and it is further

         ORDERED that this case is dismissed.

                                                           /s/Gregory W. Carman
                                                          Gregory W. Carman, Judge

Dated:          May 26, 2011
                New York, NY